Citation Nr: 0602112	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-25 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for bilateral hearing loss.

2.  Whether a September 1994 rating decision, which denied 
service connection for bilateral hearing loss, should be 
revised or reversed on the basis of clear and unmistakable 
error (CUE). 

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
May 1972 and from July 1993 until December 1993.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision.  The veteran filed his 
notice of disagreement in March 2003, the RO issued a 
statement of the case with regard to his cervical spine 
disability in June 2003, which the veteran perfected in July 
2003, and the RO issued a statement of the case in April 2004 
with regard to the CUE claim for hearing loss, the new and 
material hearing loss claim, and the peripheral neuropathy 
claim, which the veteran perfected in June 2004.  The veteran 
also testified before the undersigned at a February 2005 
hearing in Washington, D.C. 

The issues of entitlement to service connection for bilateral 
hearing loss and entitlement to service connection for a 
cervical spine disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record at the time of the September 1994 
rating decision failed to show that the veteran had bilateral 
hearing loss related to service.

2.  The evidence of record submitted since March 1995 is so 
significant that it must be considered in order to fairly 
decide the veteran's claim.

3.  The medical evidence of record fails to show that the 
veteran's peripheral neuropathy was caused by herbicide 
exposure while in service, or is otherwise linked to service.  


CONCLUSIONS OF LAW

1.  There was no clear and unmistakable error made with 
regard to the September 1994 rating decision that denied 
service connection for bilateral hearing loss. 38 U.S.C.A. § 
7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2005).

2.  The March 1995 rating decision which denied service 
connection for bilateral hearing loss is final; new and 
material evidence has been submitted, and the claim is 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.156,  20.302, 20.1103 (2005).

3.  The criteria for service connection for peripheral 
neuropathy are not met.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. § 3.303, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Clear and Unmistakable Error

The veteran asserts that the September 21, 1994 rating 
decision denying service connection for bilateral hearing 
loss was clearly and unmistakably erroneous.  A prior final 
rating decision is not subject to revision on the same 
factual basis except by a duly constituted appellate 
authority or except as provided in 38 C.F.R. § 3.105.  
However, final decisions may be reversed or amended upon the 
showing that a clear and unmistakable error was made.  In 
Russell v. Principi, the United States Court of Appeals for 
Veterans Claims (Court) set forth a three-pronged test to be 
used in determining whether clear and unmistakable error is 
present in a prior final determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions in existence at that time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time of the prior determination; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  3 Vet. App. 310, 313-14 (1992).  The Court has 
further stated that:

Clear and unmistakable error is a very specific 
and rare kind of "error."  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error .... If a 
claimant-appellant wishes to reasonably raise 
clear and unmistakable error there must be some 
degree of specificity as to what the alleged 
error is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, persuasive 
reasons must be given as to why the result would 
have been manifestly different but for the 
alleged error.  It must be remembered that there 
is a presumption of validity to otherwise final 
decisions, and that where such decisions are 
collaterally attacked, and a clear and 
unmistakable error claim is undoubtedly a 
collateral attack, the presumption is even 
stronger. Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993), aff'd on reconsideration, 6 Vet. App. 
162, 163 (1994); see also Bustos v. West, 179 
F.3d 1378, 1380 (Fed. Circ. 1999) (expressly 
adopting the "manifestly changed the outcome" 
language in Russell, supra), cert. denied, 528 
U.S. 967, 145 L. Ed. 2d 315, 120 S. Ct. 405 
(1999).

Simply claiming clear and unmistakable error on the basis 
that the previous adjudication had improperly weighed and 
evaluated the evidence can never satisfy the stringent 
definition of clear and unmistakable error.  Fugo, 6 Vet. 
App. at 44.  If a claimant wishes to reasonably raise a clear 
and unmistakable error claim, there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that if true would be clear and 
unmistakable error on its face, the claimant also must give 
persuasive reasons as to why the result of the prior 
determination would have been manifestly different but for 
the alleged error.  Id.  
Given the rigorous nature of CUE, the "benefit of the 
doubt" rule of 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102 does 
not apply to clear and unmistakable error claims. See 38 
C.F.R. § 20.1411(a).

In this case the RO denied the veteran's claim of entitlement 
to service connection for bilateral hearing loss, concluding 
that "the evidence of record does not show audiometric 
findings which meet the criteria for a grant of service 
connection for defective hearing."

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A VA examination dated in September 1994, indicated puretone 
thresholds of:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
45
50
55
LEFT
10
10
45
55
50

Accordingly, the veteran's hearing loss was clearly 
disabling, and the language of the RO's rating decision was 
incorrect.  Nevertheless, this fact alone does not mandate 
the finding that a clear and unmistakable error was made, as 
even if the RO had acknowledged that the veteran had a 
hearing loss disability, the evidence of record would not 
have supported service connection, as there was no evidence 
tying the hearing loss to the veteran's time in service.  

The veteran contended in his testimony that the RO had in its 
possession a copy of a 1992 private medical opinion from Dr. 
Holmes.  The Board notes that while copies of this opinion 
appear several times in the veteran's claims file, there is 
no record of it appearing before the September 1994 rating 
decision was made.  Nevertheless, even if the letter was in 
the veteran's file, it would not have manifestly changed the 
outcome of the decision.  Dr. Holmes' letter stated that the 
veteran had sensorineural hearing loss which was probably 
secondary to noise exposure, and noted that the veteran had a 
history of military service.  However, the Board notes that 
"probably" in the context of a medical opinion is the same 
as "probably not" and therefore cannot provide the 
requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Additionally, Dr. Holmes never indicated that it was 
military noise exposure which caused the veteran's hearing 
loss, only that noise exposure caused the hearing loss.  As 
such, the opinion lacks the specificity necessary to provide 
a nexus between the veteran's disability and his time in 
service.      

In September 1994, the veteran's claims file was void of a 
medical opinion of record linking his hearing loss to his 
time in service.  As such, the mere revelation that the 
veteran had hearing loss would not have been sufficient to 
manifestly change the outcome of the RO's decision, since the 
evidence of record failed to show that the veteran was 
entitled to service connection for hearing loss.  Therefore, 
the Board finds that a clear and unmistakable error was not 
made with regard to the September 1994 rating decision, and 
the veteran's claim is accordingly denied.

II.  New and Material Evidence

The veteran's claim of entitlement to service connection for 
a bilateral hearing loss was last denied by the RO in a March 
1995 rating decision, and an appeal of the decision was not 
perfected.  Decisions by the RO are final if not appealed, 
and, as such, the 1995 decision became final.  However, a 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 
(2005).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2005).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since the claim in this case was 
received in February 2001, the law in effect when the claim 
was filed (the standard discussed above) is applicable.

The evidence of record at the time of the March 1995 denial 
included the record of a private audiological examination and 
opinion by Dr. Holmes indicating that the veteran had 
sensorineural hearing loss which was probably secondary to 
his noise exposure; medical records noting hearing loss 
beginning in 1985; and a VA examination from June 1994 
showing hearing loss, but failing to express an opinion as to 
the etiology of the hearing loss.

The evidence submitted since the March 1995 rating decision 
includes the veteran's testimony before the Board that he was 
involved in combat during Vietnam in which he experienced 
close proximity explosions and small arms gunfire without the 
use of any hearing protection.  The veteran also indicated 
that during the war he began to notice a decline in his 
hearing acuity.  Service personnel records were also 
submitted confirming that the veteran was a combat engineer, 
and indicating that the veteran's platoon's missions involved 
actual combat.  The Board finds that the combination of the 
testimony with the personnel records is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Accordingly, new and material evidence having been submitted, 
the claim of entitlement to service connection for bilateral 
hearing loss is reopened.

III.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service. 38 U.S.C.A. § 1116(f) (West 
2002). Moreover, the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within one year, after the last date on which 
the veteran was exposed to an herbicide agent during active 
service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) 
(2005).  In addition, the United States Court of Appeals for 
the Federal Circuit has determined that a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

The Board also notes that chronic peripheral neuropathy is 
different than acute and sub-acute peripheral neuropathy, and 
is not included in the list of presumptive diseases.  
Moreover, VA has specifically determined that persistent 
peripheral neuropathy is not a disease associated with 
exposure to herbicide agents.  Chronic peripheral neuropathy, 
however, may be found to be secondary to Type II diabetes 
mellitus under § 3.310(a) (2004).  

The veteran asserted (at his hearing) that he currently has 
loss of the use of both of his legs due to peripheral 
neuropathy.  The veteran testified that he first noticed what 
was eventually diagnosed as peripheral neuropathy between his 
two tours in Vietnam.  He indicated that he had some tingling 
in his legs which eventually led to numbness.  Although he 
noted that the condition gradually worsened after service, 
the veteran did not seek treatment until the mid 1990s, more 
than 20 years after the veteran was last in Vietnam.  

Service medical records fail to show any evidence of 
peripheral neuropathy while in service.

At a VA examination in December 1998, the examiner remarked 
that there was definitely neuropathy in both lower 
extremities with tingling and hyperesthesia.  At a second VA 
examination in December 1998 the VA examiner noted that the 
veteran was exposed to Agent Orange while serving Vietnam, 
and that he began to notice some weakness in his left foot at 
that time.  The examiner rendered the impression of 
peripheral neuropathy, and in February 1999 he opined that 
the veteran had a history of Agent Orange exposure and since 
no other etiology could be ascertained for the veteran's 
peripheral neuropathy, it appeared most likely that the 
neuropathy was a direct effect of the Agent Orange exposure.  
In February 2004, the examiner submitted a second letter 
which indicated that the veteran developed subacute 
peripheral neuropathy within one year after exposure to Agent 
Orange in Vietnam in 1968.  The neuropathy began with 
weakness and numbness in the left foot, then spread to the 
right foot, and at the present time involves both lower legs 
and feet.  

In February 2001, the veteran underwent a VA examination of 
his peripheral nerves.  The examiner concluded that there was 
no evidence of complaints of symptoms prior to 1996 
consistent with neuropathy in the legs, and the veteran could 
not recall having symptoms while serving in Vietnam.  The 
examiner also indicated that that it was not clear that an 
organic weakness could be documented, but noted that even if 
neuropathy could be established it did not begin proximate to 
Agent Orange exposure.

In this case, the veteran has presented several VA opinions 
diagnosing him with peripheral neuropathy.  However, the 
veteran did not seek treatment for any symptoms of peripheral 
neuropathy for more than two decades after his Vietnam 
service.  Based on this extensive period without treatment, 
the VA examiner at the 2001 examination concluded that the 
veteran's peripheral neuropathy was not related to Agent 
Orange exposure.  While the second VA examiner opined that 
the veteran's peripheral neuropathy was related to the 
veteran's Agent Orange exposure, his rationale was highly 
speculative (that the mere absence of an ascertainable 
etiology for the veteran's peripheral neuropathy meant that 
it had to have been Agent Orange exposure).  Additionally, 
the examiner relied largely on the veteran's subjective 
accounts of tingling and numbness in his legs for nearly 
twenty years.  The Board notes that a conclusion, even one 
reached by a medical professional is not probative without a 
factual predicate in the record.  Miller v. Brown, 11 Vet. 
App. 345, 348 (1998).  While the Board may not ignore a 
medical opinion, it is certainly free to discount the 
relevance of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Here, the Board finds that 
the lack of any treatment for many years lends considerable 
credence to the examiner's opinion that the veteran's 
peripheral neuropathy is not service related, and as such, 
the Board will attach more weight to it than the speculative 
opinion of the other VA examiner.  See Maxon v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  
Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim, and it is therefore 
denied.


IV.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the veteran notice via a July 2001 letter, 
which clearly advised him of the first, second and third 
elements required by Pelegrini II.  Another letter was sent 
in 2004, which contained the fourth element of the notice.  
Furthermore, the July 2001 letter asked the veteran to inform 
VA of the evidence he wished VA to try to obtain and to 
provide VA with the evidence it needed.  In addition, an 
April 2004 statement of the case contained the complete text 
of 38 C.F.R. § 3.159(b)(1), which includes the "any evidence 
in the claimant's possession" language.  In this way, the 
veteran has effectively been provided the required notice.

Although notice was provided after the initial adjudication 
of the veteran's claims, he was not prejudiced thereby 
because this was harmless error.  The veteran has otherwise 
been provided every opportunity to submit evidence, argue for 
his claim, and respond to VA notices.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Service medical records have been obtained, as have VA 
treatment records.  The veteran was also provided with 
several VA examinations of his peripheral neuropathy (the 
reports of which have been associated with the claims file).  
The veteran also testified at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.

The Board also notes that detailed discussion of VA's various 
duties to notify and assist is unnecessary with regard to the 
CUE claim since it has been determined that VA's duties to 
notify and assist are not applicable with respect to claims 
alleging that a clear and unmistakable error was made.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001).


ORDER

The veteran's motion for revision of the September 1994 
rating decision, which denied service connection for 
bilateral hearing loss, based on clear and unmistakable 
error, is denied.

New and material evidence having been submitted, the 
previously denied claim of entitlement to service connection 
for bilateral hearing loss is reopened.

Service connection for peripheral neuropathy is denied.


REMAND

The evidence reflects that the veteran served in Vietnam as a 
combat engineer during which time he was exposed to numerous 
close proximity explosions and small arms fire.  In April 
1985, roughly thirteen years after the veteran left active 
duty, a physical examination revealed that the veteran had 
bilateral hearing loss.  Subsequent VA examinations have 
confirmed that the veteran presently has hearing loss, but 
the veteran's claims file is void of a medical opinion of 
record addressing the etiology of the veteran's hearing loss.  

The veteran also testified that he was involved in a car 
accident while in service in December 1967 in which he 
injured his neck.  The veteran indicated that his neck has 
bothered him since then and has been gradually worsening.  
However, the veteran indicated that he did not seek treatment 
for his neck until about 1995.
	
Service medical records confirm that the veteran was in an 
accident and was hospitalized for a little more than a week 
with a head laceration and a shoulder contusion.  The veteran 
also submitted several color photographs of his car after the 
accident in 1968.  A treatment record from a chiropractor 
dated in March 1985 reflects that the veteran was diagnosed 
with displacement of cervical disc, cervical myalgia, and 
cervical radiculitis among other diagnoses.  Treatment 
records from 2000 indicate that the veteran continues to have 
pain in his cervical spine.  Nevertheless, the veteran's 
claims file is void of a medical opinion of record addressing 
the etiology of his cervical spine disability. 

Accordingly, these matters are REMANDED for the following 
action:

1. Schedule the veteran for a hearing 
examination.  The examiner should be 
provided with the veteran's claim file 
and asked to fully review it.  Any 
opinion rendered must be supported by a 
complete rationale.  The examiner should 
specifically indicate whether it is as 
likely as not that the veteran's 
bilateral hearing loss was caused by his 
time in service between February 1966 and 
May 1972.

2.  Schedule the veteran for an 
examination of his cervical spine.  The 
examiner should be provided with the 
veteran's claim file and asked to fully 
review it.  Any opinion rendered must be 
supported by a complete rationale.  The 
examiner should specifically indicate 
whether the veteran has a disability with 
regard to his cervical spine, and, if so, 
whether it is as likely as not that the 
disability was either caused by or began 
during his time in service, including the 
1967 automobile accident.

3.  Then, after ensuring the VA 
examination report is complete, the RO 
should readjudicate the claim on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


